DETAILED ACTION
This is the first Office action on the merits. Claims 21-40 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/28/2022 was considered by the examiner.
	
Specification
The disclosure is objected to because of the following informalities:
The labels ‘109’ in FIG. 1, and ‘503’ in FIG. 5 are not mentioned in the specification. Please amend the specification to add reference to these components, or remove the labels from the drawing.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21, 24, 26-28, 30, and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Tan et al. (US 20070181810 A1), modified in view of Bills et al. (US 20180062345 A1).

Regarding claim 21 Tan et al. teaches a light detection and ranging (LIDAR) system for a vehicle comprising:
	a coherent pixel array that includes a plurality of coherent pixels (FIG. 4A, laser array 410, Paragraph [0032]. The laser array possesses several lasers which act as pixels and emit coherent light.), wherein the plurality of coherent pixels includes a first coherent pixel and a second coherent pixel that are configured to emit coherent lights respectively (FIG. 4A, laser array 410, Paragraph [0032]. The laser array possesses at least two lasers which act as pixels and emit coherent light.).

Tan et al. fails to teach, but Bills et al. does teach a diffraction grating stack (DGS) including at least one diffraction grating that is configured to diffract the coherent lights emitted from the coherent pixel array into an environment of the vehicle as one or more light beams (FIG. 5, VCSEL array 20 and liquid crystal element 65, Paragraph [0069]. Teaches a variable diffraction grating, in the form of a liquid crystal element, that diffracts coherent light into the environment as one or more beams.), wherein the one or more light beams are emitted at a specific angle (FIG. 5, VCSEL array 20, spots of radiation 44, and liquid crystal element 65, Paragraph [0069]. The beams leave the variable diffraction grating at specific angles.) and the specific angle is determined based in part on positions of the coherent pixels in the plurality of coherent pixels that generate the coherent lights that form the one or more beams (FIG. 5, VCSEL array 20, spots of radiation 44, and liquid crystal element 65, Paragraph [0069]. The illustrated beams of light are all emitted at different angles and are only differentiated based on their emitted location, meaning it must have an effect on the specific angle.).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this invention to modify the LIDAR system taught by Tan et al., with the diffraction grating system taught by Bills et al. The reasoning for this is that the use of a diffraction grating gives the designer a customizable way of generating a scan pattern, without having to deal with a mechanical system such as a mirror scanner. This predictably allows for scanning without having to deal with the common malfunctions of a mechanical scanning system.

Regarding claim 24 Tan et al., modified in view of Bills et al., teaches the LIDAR system for a vehicle of claim 21, wherein a first primary emission angle of the first coherent pixel is different than a second primary emission angle of the second coherent pixel (Bills et al., FIG. 5, VCSEL array 20, spots of radiation 44, and liquid crystal element 65, Paragraph [0069]. The emission angle of the top left pixel is different than the emission angle of the bottom right pixel.).

Regarding claim 26 Tan et al., modified in view of Bills et al., teaches the LIDAR system for a vehicle of claim 21, further comprising: 
an optical element disposed between the coherent pixel array and the DGS (Bills et al., FIG. 5, array 20, projection optics 27, and liquid crystal element 65, Paragraph [0069]. Projection lens is located between the array and diffraction grating.), wherein the optical element is configured to correct the coherent lights emitted by the coherent pixels in the plurality of coherent pixels (Bills et al., FIG. 5, array 20, projection optics 27, and liquid crystal element 65, Paragraphs [0047] and [0069]. The projection optics corrects the emitted beams to the desired pitch angle and beam separation.).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this invention to further modify the LIDAR system taught by Tan et al., and previously modified with the diffraction grating system taught by Bills et al., with the projection optics also taught by Bills et al. The reasoning for this is that the additional optical element can provide corrections that the diffraction grating stack is incapable of providing. This predictably allows the designer to create whatever beam paths or scan patterns they deem necessary.

Regarding claim 27 Tan et al., modified in view of Bills et al., teaches the LIDAR system for a vehicle of claim 21, wherein the LIDAR system is configured to scan the one or more light beams over a portion of a field of view of the LIDAR system (Tan et al., FIG. 2, scan patterns 212 and 214, Paragraph [0024]. Scans the various light beams over portions of the FOV.).

Regarding claim 28 Tan et al., modified in view of Bills et al., teaches the LIDAR system for a vehicle of claim 27, wherein the coherent pixel array is a 2D array (Tan et al., FIGS. 1 and 4, laser arrays 110 and 410, Paragraph [0022]. Teaches that the emitter array may be 2D in design.), and the LIDAR system is configured to scan the one or more light beams in two dimensions (Bills et al. FIG. 5, spots of radiation 44 and 52 and liquid crystal element 65, Paragraph [0069]. Teaches that by varying the orientation of the diffraction pattern, the device is able to scan in two dimensions.).

Regarding claim 30 Tan et al., modified in view of Bills et al., teaches the LIDAR system for a vehicle of claim 21, wherein light emitted by the first coherent pixel of the coherent pixel array is off-axis (Bills et al., FIG. 1, VCSEL array 20 and pulsed beams 24, Paragraph [0047], The light emitted from the array is initially un collimated, and thus being emitted off-axis.), the LIDAR system further comprising: 
an optical element positioned between the coherent pixel array and the DGS (Bills et al., FIG. 1 and 5, VCSEL array 20, lenslet array 25, and liquid crystal element 65, Paragraph [0047], The lenslet array is located between the VCSEL array and the diffractive element.), the optical element positioned to redirect the off-axis light emitted by the first coherent pixel such that it is on-axis (Bills et al., FIG. 1 and 5, VCSEL array 20, pulsed beams 24, lenslet array 25, and beams 26, Paragraph [0047], The lenslet array reduces the divergence of the emitted beams, so that the light is substantially on-axis.), wherein on axis light is substantially parallel with an optical axis of the coherent pixel array (Bills et al., FIG. 1 and 5, VCSEL array 20, pulsed beams 24, lenslet array 25, and beams 26, Paragraph [0047], The adjusted beams are all pointed substantially in parallel with the normal axis of the VCSEL array. ).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this invention to further modify the LIDAR system taught by Tan et al., and previously modified with the diffraction grating system taught by Bills et al., with the lenslet array also taught by Bills et al. The reasoning for this is that light emitted from laser arrays can often have high divergence, which will subsequently lead to lower beam intensities for return signals. Predictably, by implementing the lenslet array, the emitted light is able to have its divergence adjusted leading to more focused beams and stronger return signals.

Regarding claim 38 Tan et al., modified in view of Bills et al., teaches the LIDAR system for a vehicle of claim 21, wherein light emitted by the coherent pixel array is off-axis (Bills et al., FIG. 1, VCSEL array 20 and pulsed beams 24, Paragraph [0047], The light emitted from the array is initially un collimated, and thus being emitted off-axis.), the LIDAR system for a vehicle further comprising: 
an optical element positioned between the coherent pixel array and the DGS (Bills et al., FIG. 1 and 5, VCSEL array 20, lenslet array 25, and liquid crystal element 65, Paragraph [0047], The lenslet array is located between the VCSEL array and the diffractive element.), the optical element positioned to redirect the off-axis light emitted by the coherent pixel array such that it is on-axis (Bills et al., FIG. 1 and 5, VCSEL array 20, pulsed beams 24, lenslet array 25, and beams 26, Paragraph [0047], The lenslet array reduces the divergence of the emitted beams, so that the light is substantially on-axis.), wherein on axis light is substantially parallel with an optical axis of the coherent pixel array (Bills et al., FIG. 1 and 5, VCSEL array 20, pulsed beams 24, lenslet array 25, and beams 26, Paragraph [0047], The adjusted beams are all pointed substantially in parallel with the normal axis of the VCSEL array.).

	
Claims 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Tan et al. (US 20070181810 A1), modified in view of Bills et al. (US 20180062345 A1) and Amitai (US 5825523 A).

Regarding claim 22 Tan et al., modified in view of Bills et al., teaches the LIDAR system for a vehicle of claim 21.

This combination fails to teach, but Amitai does teach wherein the at least one diffraction grating is an aperiodic diffraction grating (FIG. 1B, Col 1 Ln 36-50 and 60-67. Teaches an aperiodic diffraction grating used for beam scanning).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this invention to further modify the LIDAR system taught by Tan et al., and previously modified with the diffraction grating system taught by Bills et al., with the specific diffraction grating taught by Amitai. The reasoning for this is that the diffraction grating taught by Amitai will produce a specific and predictable scan pattern, due to the spacing being based on a mathematical formula. Thus, by using this diffraction grating, the designer will predictably be able to recreate the specific scanning pattern taught here.

Regarding claim 23 Tan et al., modified in view of Bills et al. and Amitai, teaches the LIDAR system for a vehicle of claim 21, wherein the at least one diffraction grating has a periodicity that evolves monotonically with distance from a center of the at least one diffraction grating (Amitai, FIG. 1B, Col 1 Ln 36-50 and 60-67. Teaches a diffraction grating that evolves monotonically from its center and is used for beam scanning.).

Claims 25 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Tan et al. (US 20070181810 A1), modified in view of Bills et al. (US 20180062345 A1) and Goodwin et al. (US 4725131 A).

Regarding claim 25 Tan et al., modified in view of Bills et al., teaches the LIDAR system for a vehicle of claim 21.

This combination fails to teach, but Goodwin et al. does teach wherein the at least one diffraction grating is selected from a group comprising: 
a surface relief grating, a sinusoidal grating, a blazed grating, and a step grating (FIG. 1, laser array 10 and  blazed transmission grating 26, Col 3 Ln 20-32).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this invention to further modify the LIDAR system taught by Tan et al., and previously modified with the diffraction grating system taught by Bills et al., with the blazed grating taught by Goodwin et al. The reasoning for this is that blazed gratings allow for light to be deflected at a large angle without significant loss of power (Goodwin et al., Col 3 Ln 20-32). This predictably allows light to be projected in the desired direction while maintaining an adequate signal strength.

Regarding claim 32 Tan et al., modified in view of Bills et al. and Goodwin et al., teaches the LIDAR system for a vehicle of claim 30, wherein the optical element is a blazed grating (Goodwin et al., FIG. 1, laser array 10 and  blazed transmission grating 26, Col 3 Ln 20-32), and the light emitted from the first coherent pixel is diffracted to be on-axis (Goodwin et al., FIG. 1, laser array 10 and  blazed transmission grating 26, Col 3 Ln 20-32. Teaches that the blazed grating is used to deflect light to a desired angle, different than the angle it is emitted at. This can be applied to shifting light from being off-axis to being on-axis.).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this invention to further modify the LIDAR system taught by Tan et al., and previously modified with the diffraction grating system and lenslet array taught by Bills et al., with the blazed grating taught by Goodwin et al. The reasoning for this is that blazed gratings allow for light to be deflected at a large angle without significant loss of power (Goodwin et al., Col 3 Ln 20-32). This predictably allows light to be projected in the desired direction while maintaining an adequate signal strength.

Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Tan et al. (US 20070181810 A1), modified in view of Bills et al. (US 20180062345 A1) and Khassine et al. (US 20190067901 A1).

Regarding claim 33 Tan et al., modified in view of Bills et al., teaches the LIDAR system for a vehicle of claim 30.

This combination fails to teach, but Khassine et al. does teach wherein the optical element is a monolithic material that overmolds the coherent pixel array (FIGS. 4A and B, laser diode array 425, encapsulation material 435, and microlenses 445, Paragraphs [0040] and [0041]. The set of microlenses may be formed from the encapsulation material, which would make them a monolithic material that overmolds the laser diode array.), and a surface of the monolithic material is at an angle relative to the first coherent pixel such that the light emitted by the first coherent pixel is refracted to be on-axis (FIGS. 4A and B, laser diode array 425, encapsulation material 435, and microlenses 445, Paragraphs [0040] and [0041]. The microlenses are designed to direct or collimate the outgoing light, which would allow them to alter light from being off-axis to on-axis.).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this invention to further modify the LIDAR system taught by Tan et al., and previously modified with the diffraction grating system and lenslet array taught by Bills et al., with the overmold microlens array taught by Khassine et al. The reasoning for this is that by overmolding the optical element to the emitter array, it will provide protection to the array from outside elements (Khassine et al., Paragraph [0044]), predictably avoiding damage to the emitter array.

Claims 34, 35, and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Tan et al. (US 20070181810 A1), modified in view of Bills et al. (US 20180062345 A1) and Chen et al. (US 20170115497 A1).

Regarding claim 34 Tan et al., modified in view of Bills et al., teaches the LIDAR system for a vehicle of claim 30.

This combination fails to teach, but Chen et al. does teach wherein the optical element is a microprism array (FIG. 12, VCSEL array 1251, micro-optic prism array 1252, and DOE 1232, Paragraph [0111]. Teaches a microprism array located between an emitter array and a diffractive element. ).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this invention to further modify the LIDAR system taught by Tan et al., and previously modified with the diffraction grating system and lenslet array taught by Bills et al., with the microprism array taught by Chen et al. The reasoning for this is that the microprism array can be manufactured with a high degree of customizability regarding its angles and thickness, altering how it refracts and directs incoming light. This predictably would allow the designer to customize the design to produce whatever light pattern they consider optimal.

Regarding claim 35 Tan et al., modified in view of Bills et al. and Chen et al., teaches the LIDAR system for a vehicle of claim 34, wherein the microprism array is a linear array of microprisms (Chen et al., FIG. 12, large stripe pattern 1241, micro-optic prism array 1252, and DOE 1232, Paragraph [0111]. The linear striped pattern produced by these optical elements indicates that the microprism array is linearly arranged.).

Regarding claim 37 Tan et al., modified in view of Bills et al. and Chen et al., teaches the LIDAR system for a vehicle of claim 34, wherein a particular microprism in the microprism array overlays only the first coherent pixel in the coherent pixel array (Chen et al., FIG. 12, VCSEL array 1251, micro-optic prism array 1252, and DOE 1232, Paragraph [0111]. Each surface has an angle customized for a particular beam, and thus would overlay a particular pixel.).

Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Tan et al. (US 20070181810 A1), modified in view of Bills et al. (US 20180062345 A1), Chen et al. (US 20170115497 A1), and Imai (US 4580043 A).

Regarding claim 36 Tan et al., modified in view of Bills et al. and Chen et al., teaches the LIDAR system for a vehicle of claim 34.

This combination fails to teach, but Imai does teach wherein the microprism array is a circular array of microprisms (FIGS. 12A and B, light receiving element array 13 and microprism array 14, Col 6 Ln 7-42. The mircoprisms are arranged circularly.), wherein the microprism form a series of rings (FIGS. 12A and B, light receiving element array 13 and microprism array 14, Col 6 Ln 7-42. The microprism array forms an outer ring and inner ring at its edges.), and the plurality of coherent pixels in the coherent pixel array have a radial distribution pattern and a particular microprism overlays the first coherent pixel and the second coherent pixel (FIGS. 12A and B, light receiving element array 13 and microprism array 14, Col 6 Ln 7-42. Each microprism overlays a particular light receiving element, which function as pixels. This same design can be applied to an emitter array as well.).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this invention to further modify the LIDAR system taught by Tan et al., and previously modified with the diffraction grating system and lenslet array taught by Bills et al. and the microprism array taught by Chen et al., with the specifically circular microprism array taught by Imai. The reasoning for this is that a circular array can be used to produce a unique scan pattern desirable in certain situations. Predictably, by using a circular array, the desired circular scanning pattern can be achieved.

Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over Rezk et al. (US 20200400798 A1), modified in view of Bills et al. (US 20180062345 A1).

Regarding claim 40 Rezk et al. teaches a diffraction grating stack (DGS) of a frequency modulated continuous wave (FMCW) light detection and ranging (LIDAR) system (FIG. 2, dispersive element 216, Paragraph [0022]. Teaches the use of a diffraction grating to disperse an FMCW LIDAR signal.).

Rezk et al. fails to teach, but Bills et al. does teach at least one diffraction grating that is positioned to diffract coherent light emitted from coherent pixels of a coherent pixel array into an environment as one or more light beams (FIG. 5, VCSEL array 20 and liquid crystal element 65, Paragraph [0069]. Teaches a variable diffraction grating, in the form of a liquid crystal element, that diffracts coherent light into the environment as one or more beams.), wherein the one or more light beams are emitted at a specific angle (FIG. 5, VCSEL array 20, spots of radiation 44, and liquid crystal element 65, Paragraph [0069]. The beams leave the variable diffraction grating at specific angles.) and the specific angle is based in part on respective positions of the coherent pixels that generated the coherent light that form the one or more beams (FIG. 5, VCSEL array 20, spots of radiation 44, and liquid crystal element 65, Paragraph [0069]. The illustrated beams of light are all emitted at different angles and are only differentiated based on their emitted location, meaning it must have an effect on the specific angle.).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this invention to modify the LIDAR system with a diffraction grating taught by Rezk et al., with the diffraction grating and emitter array taught by Bills et al. The reasoning for this is that this specific system of a VCSEL array and  diffraction grating gives the designer a customizable way of generating a scan pattern, without having to deal with a mechanical system such as a mirror scanner. This predictably allows for scanning without having to deal with the common malfunctions of a mechanical scanning system.

Allowable Subject Matter
Claims 29, 31, and 39 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art fails to anticipate or make obvious a diffraction grating stack that is positioned to diffract returning light to the same pixels which generated the original beam.  Particular pieces of prior art cited in this action may teach some of these limitations, but none in a way that would fully anticipate the subject matter or render the subject matter obvious.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN R HEBERT whose telephone number is (571)272-5454. The examiner can normally be reached on Monday-Thursday 8:30-7:00 EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuqing Xiao can be reached on 571-270-3603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BENJAMIN RICHARD HEBERT/Examiner, Art Unit 3645       

/YUQING XIAO/Supervisory Patent Examiner, Art Unit 3645